Title: To George Washington from Brigadier General John Glover, 2 April 1779
From: Glover, John
To: Washington, George


Sir
Providence 2nd April 1779.
I this day was Honor’d with your esteemed favor of the 11th Ulto inclosing a Resolve of Congress directing your Excellency to indulge me with a Furlough for such time as may be necessary to my private Affairs.
This is what I did not expect, nor even Wish for, I flatter’d myself the Reasons offer’d for asking a Dismission were of such weight as would most assuredly have produced it. Thus disappointed, & it being absolutely necessary for me to attend to my Domestic concerns, I accept of the Furlough & leave Camp the 20th when I shall endeavour to put my Affairs in such a Situation (if possible) as to return to my Brigade in the Course of two months. but should I find them much embarrass’d, I must then renew my Request for a Discharge. This I hope will not be the Case, as I feel a Reluctance to leave the Service at this Stage of the War, although I know I must make a Sacrifice of the remains of my Fortune if I continue.
Your Excellency’s Letter of the 19th to General Sullivan respecting the Arrangment of Col. Jackson’s Regt I received, with yours of the 25th inclosing a Resolve of Congress respecting the Artillery, & some of the Corps of Infantry, which I have Communicated, & requested Returns to be made agreable thereto. I beg Leave again to remind your Excellency, I have not receiv’d any Commission since my appointment as Brigadier. I have the Honor to be, Dear sir, Your Excellency’s most Obedt hume servt
John Glover B. General
